IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-20221
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

FREDDY OCAMPO ARCE,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-91-CR-149-3
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant Freddy Ocampo Arce (Arce), federal prisoner

# 59323-079, appeals the district courts denial of his motion for

modification of the imposed term of imprisonment under 18 U.S.C.

§ 3582(c)(2).    Arce argues that his sentence should be reduced

under Amendment 518 to U.S. Sentencing Guideline § 2D1.1 based on

the amount of drugs he actually delivered rather than the amount

he negotiated.    Additionally, Arce argues that Amendment 442 to

§ 1B1 allows the retroactive application of Amendment 518.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-20221
                                -2-

Because Amendments 518 and 442 are not listed as retroactive in

§ 1B1.10(c) of the Guidelines, Arce’s claim concerning these

amendments is not cognizable under § 3582(c)(2).    See United

States v. Shaw, 30 F.3d 26, 28- 29 (5th Cir. 1994).

     Arce’s appeal is without arguable merit and is thus

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   5th Cir. R.

42.2.

     APPEAL DISMISSED.